Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in   37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.  Claims 1-9 are cancelled and claims 10-16 are added.  Accordingly, claims 10-19 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007).
Regarding claim 10, Mirbagheri et al disclose hybrid composites of polypropylene and wood flour/kenaf fiber at a fixed fiber to plastic ratio of 40:60 and variable ratios of the two reinforcements (abstract).  See figure 1, wherein kenaf fibers include those with aspect ratio of 10 or more (Figure 1B - i.e. reads on fibrous fillers having aspect ratio of 10 or higher in present claim 10) and wood flour includes those with aspect ratio of less than 2.0 (Figure 1D) which reads on particulate fillers having aspect ratio of 2 or lower in present claim 10.  See example 4, wherein the composition comprises 60 parts by weight of polypropylene (i.e. reads on base resin in present claim 10), 20 parts by weight of kenaf fiber and 20 parts by weight of wood flour were blended (Table 1) which reads on fillers dispersed in present claim 10.  The test specimens were injection molded (i.e. reads on molded article).  
Mirbagheri et al are silent with respect to the ratio of particulate fillers, fibrous fillers and other fillers.
However, Figure 1, in Mirbagheri et al, shows aspect ratio of both natural fibers before and after processing into composites.  See Figure 1B, wherein the kenaf fibers includes fibers with aspect ratio greater than 2.0 and less than 10.0 in amounts of about 75% in the fibrous fillers and with an aspect ratio greater than 10 in amounts of 25%.  Hence, based on the total amount of fibrous fillers (i.e. kenaf fibers) in exemplary embodiments 3 to 5, fibers with aspect ratio of greater than 2 and less than 10 is in the range of about 19 to 56% (i.e. overlaps with the amount of other fibers in present claim 10), fibers with aspect ratio ≥ 10 in amounts of about 6% to 19% (i.e. overlaps with the amount of fibrous fillers having aspect ratio ≥ 10 in present claim 10); and wood flour in amounts of 25 to 75% (i.e. overlaps with the amount of particulate filler in present claim 10). Therefore, in light of the teachings in a combination of the exemplary embodiments, it would have been obvious to one skilled in art prior to the filing of present application to include the fibrous fillers having an aspect ratio ≥ 10, other fibers having an aspect ratio of higher than 2 and lower than 10, and particulate fillers in overlapping ranges, absent evidence to the contrary.
Regarding claim 15, Kenaf fibers and wood flour are natural fibers (see first paragraph under “Results and Discussion”, page 5).
Regarding claim 16, polypropylene resin is used in examples (see Table 1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Lee et al (Composites Science and Technology; 60(2000), 209-217).
The discussion with respect to Mirbagheri et al in paragraph 4 above is incorporated here by reference.
Mirbagheri et al are silent with respect to fibrous fillers are higher at the surface layer than at the core side of the molded article.
However, Lee et al teach glass fiber reinforced polypropylene composites with spatially graded distribution of fiber content.  When the face of sample with high glass fiber content was loaded, the flexural strength and impact energy of the composite showed improved values by comparison with those of isotropic content (abstract).  Therefore, in light of the teachings in Lee et al, it would have been obvious to one skilled in art prior to the filing of present application, to include fibrous filler in a spatially graded distribution in the molded article, of Mirbagheri et al, with higher amounts of cellulose fiber at the face of sample than at the core, for above mentioned advantages.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Li et al (CN 1648293 A).
The discussion with respect to Mirbagheri et al in paragraph 4 above is incorporated here by reference.
Mirbagheri et al are silent with respect to lightness value of fibrous filler.
However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al, it would have been obvious to one skilled in art prior to the filing of present application, to use the cellulose fiber having whiteness higher than 87%, in the resin molded article, of Mirbagheri et al, for above mentioned advantages.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Lee et al (Composites Science and Technology; 60(2000), 209-217) and Li et al (CN 1648293 A).
The discussion with respect to Mirbagheri et al and Lee et al in paragraph 5 above is incorporated here by reference.
Mirbagheri et al and Lee et al are silent with respect to higher lightness values at the surface layer than at the core side of the layer.
However, Li et al teach viscose staple fiber product having whiteness higher than 87% and produced with the material including cellulose fiber.  The obtained fiber has excellent hygroscopicity, permeability, comfort, no toxicity and no corrosion (abstract).  Therefore, in light of the teachings in Li et al and given that cellulose fiber is distributed in a spatially graded manner with higher density at the face based on the teachings in Lee et al, one skilled in art would have a reasonable basis to expect the cellulose fibers with high whiteness as in Li when incorporated into the molded article, of Mirbagheri et al in view of Lee et al, to exhibit higher lightness values at the surface than at the core side of the molded article, with above mentioned advantages.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mirbagheri et al (Journal of Applied Polymer Science, published 05-2007) in view of Yano et al (US 8,974,634 B2).

The discussion with respect to Mirbagheri et al in paragraph 4 above is incorporated here by reference.
Mirbagheri et al are silent with respect to defibrated fibrous filler.
However, Yano et al teach that generally cellulose nanofibers are made by defibrating a cellulose fiber containing material by milling.  When the cellulose nanofibers are mixed with resin to form a resin composite, the strength of resin composite increases as the aspect ratio of cellulose nanofibers increases (col. 1, lines 15-26).  In the production of a cellulose nanofiber by defibrating pulp using a single- or multi-screw kneader in the presence of water, it is possible to obtain a cellulose nanofiber having an excellent water filtering property and excellent sheet strength (col. 2, lines 51-57).  Therefore, in light of the teachings in Yano et al, it would have been obvious to one skilled in art prior to the filing of present application, to include defibrated cellulose nanofiber, of Yano et al, having a high aspect ratio, in the resin composition, of Mirbagheri et al, for obtaining molded article with above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 12/7/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764